DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image forming unit configured to form an image based on image data” and “image scanning unit configured to scan an image of a document” in Claim 15; “storage device” in Claim 16; “storage device” in Claim 18; “storage device” in Claim 20; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the storage device handling processing" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as referring to the prohibition of writing into the storage device and the halt of the storage device of Claim 16.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-8, 16, and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 10,346,072 to Peterson et al (“Peterson”).

In reference to Claim 1, Peterson discloses an information processing apparatus comprising: a power processor (See Figure 2 Number 30A and Column 7 Lines 11-15); an interface (See Figure 2 connection of Numbers 31 and 32 to Number 30A and Column 4 Lines 1-3); a detector configured to detect at least one of a voltage value and a current value  on an electric power line that connects the power processor and the interface (See Column 7 Lines 15-19); and a controller (See Figure 2 Number 35A and Column 7 Lines 11-15) configured to transmit warning information (See Column 7 Lines 15-28) to an external device (See Figure 2 Number 40A) via the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interface (See Column 7 Lines 15-28 and 63-66).

In reference to Claim 4, Peterson discloses the limitations as applied to Claim 1 above.  Peterson further discloses that the controller transmits, as the warning information, information indicating that electric power supplied to the external device via the interface is to be restricted, in the transmission of the warning information (See Column 7 Lines 15-28 and Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 5, Peterson discloses the limitations as applied to Claim 1 above.  Peterson further discloses that the controller transmits, as the warning information, information indicating a grace period of time to start restriction of electric power supplied to the external device via the interface, in the transmission of the warning information (See Column 7 Lines 15-28 and 45-50, Column 7 Line 63 – Column 8 Line 3, and Column 8 Lines 13-18 [as the bulk capacitance is fixed and provides the power for the data protection procedure, the power loss alert necessarily indicates the amount of time the external device has to perform the data protection procedure]).

In reference to Claim 6, Peterson discloses the limitations as applied to Claim 5 above.  Peterson further discloses that the controller restricts the electric power supplied to the external device in a case where it is determined that the grace period of time has elapsed (See Column 7 Lines 29-50 and Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 7, Peterson discloses the limitations as applied to Claim 4 above.  Peterson further discloses that the controller stops a supply of the electric power to the external device, to restrict the electric power to the external device (See Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 8, Peterson discloses the limitations as applied to Claim 5 above.  Peterson further discloses that the controller stops a supply of the electric power to the external device, to restrict the electric power to the external device (See Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 16, Peterson discloses an information processing apparatus comprising: an interface (See Figure 2 Numbers 31 and 32 and Column 4 Lines 1-15); and a controller (See Figure 2 Number 45A and Column 4 Line 63 – Column 5 Line 29) configured to execute at least one of prohibition of writing into a storage device and a halt of the storage device (See Column 7 Line 63 – Column 8 Line 12 and Column 10 Lines 23-27) in a case where warning information (See Column 7 Lines 15-28) indicating an electric power abnormality (See Column 7 Lines 15-28 and 63-66) of an external device (See Figure 2 Number 30A) is received from the external device while electric power is received from the external device via the interface (See Column 4 Lines 1-3 and Column 7 Line 63 – Column 8 Line 12).

In reference to Claim 18, Peterson discloses an electric power transfer system comprising: a first information processing apparatus (See Figure 2 Number 30A); and a second information processing apparatus (See Figure 2 Number 40A), wherein the first information processing apparatus includes: a power processor (See Figure 2 Number 30A and Column 7 Lines 11-15); a first interface (See Figure 2 connection of Numbers 31 and 32 to Number 30A and Column 4 Lines 1-3); a detector configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the first interface (See Column 7 Lines 15-19); and a first controller (See Figure 2 Number 35A and Column 7 Lines 11-15), the second information processing apparatus includes: a second interface (See Figure 2 connection of Numbers 31 and 32 to Number 45A and Column 4 Lines 1-3); and a second controller (See Figure 2 Number 45A and Column 4 Line 63 – Column 5 Line 29), the first controller transmits warning information (See Column 7 Lines 15-28) to the second information processing apparatus via the first interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the second information processing apparatus via the first interface (See Column 7 Lines 15-28 and 63-66), and the second controller executes at least one of prohibition of writing into a storage device and a halt of the storage device (See Column 7 Line 63 – Column 8 Line 12 and Column 10 Lines 23-27) in a case where the warning information is received from the first information processing apparatus while electric power is received from the first information processing apparatus via the second interface (See Column 4 Lines 1-3 and Column 7 Line 63 – Column 8 Line 12).

Claims 19 and 21 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claims 20 and 22 recite limitations which are substantially equivalent to those of Claim 16 and are rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as applied to Claims 1 and 16 above, and further in view of “Universal Serial Bus Power Delivery Specification” Revision 3.0, Version 1.1 (“USB-PD”).

In reference to Claim 2, Peterson discloses the limitations as applied to Claim 1 above.  Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and does not explicitly disclose that the warning information is information of a message that complies with USB PD (USB Power Delivery) standards, the interface is a USB (Universal Serial Bus) interface, and the controller transmits the message via a CC signal line of the interface.  USB-PD discloses the use of a USB PD standard interface in which a warning (alert) message is sent via a CC signal line in order to communicate warning information related to an abnormality in a voltage value or a current value (See Page 47 Section 2.1 Paragraph 1, Page 60 Figure 2-5, Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the USB PD interface and power abnormality alert signaling of USB-PD, resulting in the invention of Claim 2, because Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and the simple substitution of the USB PD interface and power abnormality alert signaling of USB-PD as the power and power abnormality alert interface of Peterson would have yielded the predictable result of communicating power and power abnormality alert signals to the external device (See Column 4 Lines 1-7 and Column 7 Lines 22-28 of Peterson and Page 153 Section 6.4.6 Paragraph 1 of USB-PD) using a standard interconnect that provides more flexible power delivery along with data over a single cable (See Page 35 Section 1 Paragraph 4 of USB-PD).

In reference to Claim 3, Peterson and USB-PD disclose the limitations as applied to Claim 2 above.  USB-PD further discloses that the message is an alert message defined in the USB PD standards (See Page 47 Section 2.1 Paragraph 1, Page 60 Figure 2-5, Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1).

In reference to Claim 17, Peterson discloses the limitations as applied to Claim 16 above.  Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), nor what actions are taken following the power loss data protection procedure and does not explicitly disclose that the controller is configured to: swap electric power roles with the external device, in a case where a swap request for swapping the electric power roles with the external device is received from the external device; determine whether the swap of the electric power roles is successful, as a result of the swap of the electric power roles; and return to a state before the storage device handling processing is performed, in a case where it is determined as a result of the determination that the swap of the electric power roles is successful.  USB-PD discloses the use of a USB PD standard interface in which a power source device is configured to: swap electric power roles with an external device, in a case where a swap request for swapping the electric power roles with the external device is received from the external device; determine whether the swap of the electric power roles is successful, as a result of the swap of the electric power roles; and return to a normal operating state, in a case where it is determined as a result of the determination that the swap of the electric power roles is successful (See Page 62 Section 2.7.6, Pages 109-110 Section 6.3.10, Pages 254-256 Section 7.3.9, Page 282 Section 8.2 Paragraph 4, and Pages 317-321 Section 8.3.2.6.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the USB PD interface and power role swapping of USB-PD, resulting in the invention of Claim 17, because Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), nor what actions are taken following the power loss data protection procedure (See Column 8 Lines 13-25 of Peterson), and the simple substitution of the USB PD interface and power abnormality alert signaling of USB-PD as the power and power abnormality alert interface of Peterson would have yielded the predictable result of allowing the external device to provide the power so as to continue operation (See Page 47 Section 2.1 Paragraph 7 of USB-PD) using a standard interconnect that provides more flexible power delivery along with data over a single cable (See Page 35 Section 1 Paragraph 4 of USB-PD).

Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2009/0327536 to Solomon et al. (“Solomon”).

In reference to Claim 9, Peterson discloses the limitations as applied to Claim 1 above.  Peterson is not limited as to the particular protocol or interface used to communicate the warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and does not explicitly disclose that the interface is a USB (Universal Serial Bus) interface, and the controller transmits the warning information via a D signal line of the interface.  Solomon discloses the use of a USB standard interface in which data messages are sent via a D signal line between electronic devices (See Paragraphs 2-4 and 14-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the USB interface and signaling of Solomon, resulting in the invention of Claim 9, because Peterson is not limited as to the particular protocol or interface used to communicate the warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and the simple substitution of the USB interface and signaling of Solomon as the power abnormality alert interface of Peterson would have yielded the predictable result of communicating the power abnormality alert signals to the external device (See Column 4 Lines 1-7 and Column 7 Lines 22-28 of Peterson) using a widely used standard used to interface devices (See Paragraphs 2-3 of Solomon).

In reference to Claim 10, Peterson and USB-PD disclose the limitations as applied to Claim 9 above.  Peterson further discloses that the controller transmits, as the warning information, information indicating that electric power supplied to the external device via the interface is to be restricted, in the transmission of the warning information (See Column 7 Lines 15-28 and Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 11, Peterson and USB-PD disclose the limitations as applied to Claim 9 above.  Peterson further discloses that the controller transmits, as the warning information, information indicating a grace period of time to start restriction of electric power supplied to the external device via the interface, in the transmission of the warning information (See Column 7 Lines 15-28 and 45-50, Column 7 Line 63 – Column 8 Line 3, and Column 8 Lines 13-18 [as the bulk capacitance is fixed and provides the power for the data protection procedure, the power loss alert necessarily indicates the amount of time the external device has to perform the data protection procedure]).

In reference to Claim 12, Peterson and USB-PD disclose the limitations as applied to Claim 11 above.  Peterson further discloses that the controller restricts the electric power supplied to the external device in a case where it is determined that the grace period of time has elapsed (See Column 7 Lines 29-50 and Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 13, Peterson and USB-PD disclose the limitations as applied to Claim 10 above.  Peterson further discloses that the controller stops a supply of the electric power to the external device, to restrict the electric power to the external device (See Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 14, Peterson discloses the limitations as applied to Claim 1 above.  Peterson further discloses that the controller stops a supply of the electric power to the external device, to restrict the electric power to the external device (See Column 7 Line 63 – Column 8 Line 3).  Peterson is not limited as to the particular protocol or interface used to communicate the warning information, and does not explicitly disclose that the interface is a USB (Universal Serial Bus) interface.  Solomon discloses the use of a USB standard interface in which data messages are sent via a D signal line between electronic devices (See Paragraphs 2-4 and 14-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the USB interface and signaling of Solomon, resulting in the invention of Claim 14, because Peterson is not limited as to the particular protocol or interface used to communicate the warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and the simple substitution of the USB interface and signaling of Solomon as the power abnormality alert interface of Peterson would have yielded the predictable result of communicating the power abnormality alert signals to the external device (See Column 4 Lines 1-7 and Column 7 Lines 22-28 of Peterson) using a widely used standard used to interface devices (See Paragraphs 2-3 of Solomon).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2018/0284866 to Sakai et al. (“Sakai”).

In reference to Claim 15, Peterson discloses the limitations as applied to Claim 1 above.  Peterson is not limited as to the particular type of information processing apparatus providing power (See Column 4 Lines 27-37), and does not explicitly disclose the image processing apparatus comprising at least one of: an image forming unit configured to form an image based on image data; and an image scanning unit configured to scan an image of a document.  Sakai discloses an information processing apparatus (See Figure 2 Number 1) comprising at least one of: an image forming unit configured to form an image based on image data (See Figure 2 Number 16 and Paragraph 27); and an image scanning unit configured to scan an image of a document (See Figure 2 Number 17 and Paragraph 27); the image processing apparatus functioning as a power source for receiving power from a power line (See Figure 2 Number 25 and Paragraphs 23 and 31), converting the received power into DC power (See Paragraph 31), and providing the DC power to a memory device (See Figure 2 Number 31 and Paragraphs 28 and 31).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the information processing apparatus power source having printing and scanning units of Sakai as the information processing apparatus power source, resulting in the invention of Claim 15, because Peterson is not limited as to the particular type of information processing apparatus providing power (See Column 4 Lines 27-37 of Peterson), and the simple substitution of the information processing apparatus power source having printing and scanning units of Sakai as the information processing apparatus power source of Peterson would have yielded the predictable result of supplying power to the memory device (See Column 3 Lines 13-15 and Column 4 Lines 27-37 of Peterson and Paragraphs 28 and 31 of Sakai) while also providing the ability to print image data to paper or scan an image document to a digital copy (See Paragraph 27 of Sakai).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Sakai using the power abnormality warning of Peterson, resulting in the invention of Claim 15, in order to yield the predictable result of supplying power to the memory device (See Column 3 Lines 13-15 and Column 4 Lines 27-37 of Peterson and Paragraphs 28 and 31 of Sakai) while preventing a loss of data when there is an abnormality in the power supply (See Column 7 Line 63 – Column 8 Line 10 of Peterson).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 of copending Application No. 17/086,330 (“Hayashi-330”), published as US Patent Application Publication Number 2021/0135477 to Hayashi et al. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of Hayashi-330 recite, in substantially equivalent form, all of the limitations of the aforementioned claims of the instant application, as follows:

Claim 1 (instant application)
Claim 1 (Hayashi-330)
An information processing apparatus comprising: 
An information processing apparatus comprising: 
a power processor; 
a power processor; 
an interface; 
an interface; 
a detector configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the interface; 
a detector configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the interface; 
and a controller configured to transmit warning information to an external device via the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interface.
and a controller configured to notify a swap request for swapping electric power roles with an external device to the external device via the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interface.



Claim 14 (instant application)
Claim 13 (Hayashi-330)
wherein the interface is a USB (Universal Serial Bus) interface.
wherein the interface is a USB (Universal Serial Bus) interface.


Claim 15 (instant application)
Claim 14 (Hayashi-330)
comprising at least one of: an image forming unit configured to form an image based on image data; and an image scanning unit configured to scan an image of a document.
comprising at least one of: an image forming unit configured to form an image based on image data; and an image scanning unit configured to scan an image of a document.


Claim 19 (instant application)
Claim 15 (Hayashi-330)
A control method of an information processing apparatus including: 
A control method of an information processing apparatus including:
a power processor; 
a power processor; 
an interface; 
an interface; 
a detector configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the interface; 
a detector configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the interface; 
and a controller configured to transmit warning information to an external device via the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interface.
and a controller configured to notify a swap request for swapping electric power roles with an external device to the external device via the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interface.


Claim 21 (instant application)
Claim 20 (Hayashi-330)
A non-transitory computer-readable storage medium storing a computer program, when executed by a computer mounted on an information processing apparatus including:
A non-transitory computer-readable storage medium storing a computer program, when executed by a computer mounted on an information processing apparatus including:
a power processor; 
a power processor; 
an interface; 
an interface; 
a detector configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the interface; 
a detector configured to detect at least one of a voltage value and a current value on an electric power line that connects the power processor and the interface; 
the computer program being configured to cause the information processing apparatus to: transmit warning information to an external device via the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interface.
the computer program being configured to cause the information processing apparatus to: notify a swap request for swapping electric power roles with an external device to the external device via the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interface.



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 31 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186